DLD-042                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-3158
                                     ___________

                                DOROTHY WATSON,
                                             Appellant

                                           v.

                      PHILADELPHIA HOUSING AUTHORITY
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 07-cv-02705)
                      District Judge: Honorable Anita B. Brody
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 18, 2010
            Before: BARRY, FISHER AND STAPLETON, Circuit Judges

                          (Opinion filed: December 29, 2010 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Dorothy Watson, proceeding pro se, appeals from the order denying her motion

under Federal Rule of Civil Procedure 60(b)(6). For the reasons that follow, we will

dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).
                                            1
                                            I

      In 2007, Watson filed in the District Court a complaint, while represented by

counsel, related to her eviction from a property owned by the Philadelphia Housing

Authority (“PHA”). In February 2008, the District Court ordered that discovery be

completed by May 2008. During that period, Watson sought to discharge counsel, who

then successfully sought permission to withdraw. On PHA’s motion, the District Court

extended the time for discovery by 45 days, thus affording Watson an opportunity to

retain new counsel.

      PHA proceeded to serve discovery requests on Watson. During a conference call

in May 2008, Magistrate Judge Strawbridge reminded Watson of her duty to respond to

PHA’s discovery requests and urged her to seek counsel. In August 2008, the District

Court again extended the time for Watson to respond to PHA’s discovery requests and for

discovery to be completed.

      Although PHA attempted to depose Watson in November 2008, Watson failed to

attend the deposition because she was in the hospital recovering from surgery. PHA then

filed a motion to depose Watson after the discovery deadline, as well as a motion for

summary judgment. The District Court granted PHA’s request to depose Watson after

the discovery deadline, but required that the deposition be completed by the end of

February 2009. In January 2009, the District Court held a status conference and informed

Watson that she also had to respond to the summary judgment motion by the end of

February 2009. Watson filed a pro se response to the summary judgment motion. In
                                            2
June 2009, the District Court granted the motion for summary judgment.

      Then, in May 2010, Watson filed a counseled Rule 60(b)(6) motion asking the

District Court to vacate its summary judgment order. The District Court denied the

motion. Watson seeks to appeal that decision.

                                            II

      We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Watson is

proceeding in forma pauperis, we must dismiss the appeal if it “lacks arguable basis

either in law or fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also

§ 1915(e)(2). We review the denial of a motion under Rule 60(b)(6) for abuse of

discretion. See Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008).

      “This court has consistently held that the Rule 60(b)(6) ground for relief from

judgment provides for extraordinary relief and may only be invoked upon a showing of

exceptional circumstances.” In re Fine Paper Antitrust Litig., 840 F.2d 188, 194 (3d Cir.

1988) (internal quotation marks and citations omitted). This requires a showing of “an

extreme and unexpected hardship.” Budget Blinds, 536 F.3d at 255. Watson contended

that she was forced to proceed pro se when her attorney withdrew from the case, she was

unable to represent herself, and she was denied adequate time to find new counsel. The

District Court expressed sympathy for Watson’s difficulties in managing her case, but

reasoned that Watson was given ample time -- approximately 10 months -- to retain new

counsel before her response to the summary judgment motion was due, and that her

failure to do so did not establish “exceptional circumstances.” Watson has made no
                                            3
colorable showing that the District Court abused its discretion in denying her motion.

Given that Watson sought her first attorney’s withdrawal and then failed to heed the

District Court’s advice that she seek new counsel, the fact that she elected to proceed pro

se was neither extreme nor unexpected.

       Accordingly, we will dismiss the appeal.




                                             4